UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6644



JAMES GILBERT WOODSON,

                Plaintiff - Appellant,

          v.


J.D. HUPPENTHAL, Administrator; PRIMECARE MEDICAL; KIM BROWNING,
Head Nurse; WV REGIONAL JAIL AND CORRECTIONAL FACILITY
AUTHORITY; OFFICER HINDSON, Corrections Officer, Retired,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cv-00141)



Submitted:   June 19, 2008                 Decided:   June 25, 2008



Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.



James Gilbert Woodson, Appellant Pro Se.  Chad Marlo Cardinal,
Assistant Attorney General, Charleston, West Virginia; Joseph
Dustin Dillard, John Dorsey Hoffman, FLAHERTY, SENSABAUGH &
BONASSO, PLLC, Charleston, West Virginia; Mark William Browning,
David L. Shuman, Sr., SHUMAN, MCCUSKEY & SLICER, PLLC, Charleston,
West Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            James Gilbert Woodson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for   the   reasons   stated   by     the   district   court.   Woodson

v. Huppenthal, No. 5:07-cv-00141 (S.D.W. Va. Mar. 27, 2008).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    - 3 -